DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/29/2022 has been entered. Claims 1, 3-11 and 21 are pending.
Claim Objections
Claim 21 is objected to because of the following informalities: “the reversible air mover” should be changed to “the air mover” in order to be consistent with “an air mover” in line 5 of claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garnett (US 2003/0030988) in view of Shimizu (JP 2006-73957).Re claim 1:	Garnett discloses an equipment rack (31 in fig. 2; para. 0042), comprising:		a modular compute unit (blade server shelf 41 in fig. 2; para. 0043, 0044); 		a modular processing unit (71 in fig. 10; para. 0054, 0028, 0115) disposed in the modular compute unit (fig. 10 shows the 41 of fig. 2 according to para. 0115, 0028); 		an air mover unit (79 in fig. 10; para. 0117) disposed in the modular processing unit (71 in fig. 10; para. 0054, 0028, 0115), comprising: 			an air mover (79 in fig. 10; para. 0117).	Garnett does not explicitly disclose 	an air mover holder comprising a conductive operative connection,	wherein the air mover is removably attached to the air mover holder and reversible relative to the air mover holder; and	wherein the air mover holder provides electrical power to the air power via the conductive operative connection.	Shimizu discloses an air mover holder (3 in fig. 2; abstract) comprising a conductive operative connection (9 and 6 in fig. 2, 3; 3rd para. of page 14),	wherein the air mover (2 in fig. 2; abstract) is removably attached to the air mover holder (2 is removably attached to 3 in fig. 2) and reversible relative to the air mover holder (2 can be reversed and still be attached to 3 since it is symmetrical and because 9 and 6 can be engaged from either side as shown in fig. 3); and	wherein the air mover holder provides electrical power to the air mover via the conductive operative connection (9 and 6 of air mover holder 3 provide power from 21 to air mover 2 according to the 3rd para. of page 14).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment rack of Garnett wherein an air mover holder comprising a conductive operative connection, wherein the air mover is removably attached to the air mover holder and reversible relative to the air mover holder; and wherein the air mover holder provides electrical power to the air mover via the conductive operative connection as taught by Shimizu, in order to make it easier to engage or disengage multiple air movers from the modular compute unit in case they need to be replaced.	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 3:	The modified Garnett discloses wherein the air mover (79 in fig. 10; para. 0117) is oriented to align (fig. 10) with a direction of gaseous flow (direction of the flow of 77 in fig. 10; para. 0116) of the modular compute unit (blade server shelf 41 of fig. 2 is what is shown in fig. 10 according to para. 0115, 0028). 
Re claim 4:	Garnett does not explicitly disclose wherein the air mover unit is removably attached to the modular processing unit.	Shimizu discloses wherein the air mover unit (2 + 3 in fig. 2; 3rd para. of page 14) is removably attached to the modular unit (50 in fig. 1; 5th para. of page 13).	Re claim 5:	Garnett does not explicitly disclose wherein the modular processing unit is configured to require detaching the air mover unit from the modular processing unit prior to detaching the air mover.	Shimizu discloses wherein the modular unit is configured to require detaching the air mover unit from the modular unit prior to detaching the air mover (modular unit 50 requires detaching air mover unit 2 + 3 from 50 prior to detaching air mover 2 because 2 is accessible only after 2 + 3 is removed from 50 as can be seen in fig. 1, 2).Re claim 6:	The modified Garnett discloses wherein the air mover is a fan (79 in fig. 10; para. 0117).Re claim 21:	 Garnett does not explicitly disclose wherein the conductive operative connection comprises metal contacts that electrically connect the reversible air mover.	Shimizu discloses wherein the conductive operative connection (9 and 6 in fig. 2, 3; 3rd para. of page 14) comprises contacts (contacts of 9 that enable it to be in contact with a fan power supply; 3rd para. of page 14) that electrically connect the reversible air mover (2 in fig. 2; abstract).	Shimizu does not explicitly disclose metal contacts.	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have metal contacts inside connectors to improve their electrical conductivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416. 
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Garnett (US 2003/0030988) in view of Shimizu (JP 2006-73957) as applied to claim 4 above, and further in view of Belady (US 2005/0207134). Re claim 7:	The modified Garnett does not explicitly disclose wherein the modular processing unit is disposed on an exterior side of the modular compute unit. 	Belady discloses wherein the modular processing unit (1300 in fig. 13, 14A; para. 0080, claim 8) is disposed on an exterior side of the modular compute unit (exterior side of 1400 in fig. 14A; para. 0081, 0082).		Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment rack of Garnett wherein the modular processing unit is disposed on an exterior side of the modular compute unit as taught by Belady, in order for the modular processing unit along with its air mover to be easily removable in case of malfunction so they can be fixed or replaced. Re claim 8:	The modified Garnett does not explicitly disclose wherein the air mover is disposed on the exterior side of the modular compute unit.	Belady discloses wherein the air mover (1305 in fig. 13; para. 0080) is disposed on the exterior side of the modular compute unit (exterior side of 1400 in fig. 14A; para. 0081, 0082).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garnett (US 2003/0030988) in view of Shimizu (JP 2006-73957) as applied to claim 4 above, and further in view of Koike (US 5,544,012).Re claim 9:	The modified Garnett does not explicitly disclose wherein the modular compute unit comprises a second modular processing unit, wherein the second modular processing unit is oriented in an opposite direction to the modular processing unit with respect to the modular compute unit, wherein the second modular processing unit comprises a second air mover, and wherein the second air mover is oriented in a same direction as the air mover with respect to the modular compute unit.	Koike discloses wherein the modular compute unit (10 in fig. 3, 6; col. 6, lines 1-28) comprises a second modular processing unit (11B in fig. 3; col. 6, lines 1-28), wherein the second modular processing unit is oriented in an opposite direction (11B is oriented in an opposite direction to the 11A in fig. 3) to the modular processing unit (11A in fig. 3, 6; col. 6, lines 1-28) with respect to the modular compute unit (fig. 3), wherein the second modular processing unit comprises a second air mover (13a of 11B in fig. 3; col. 6, lines 17-28), and wherein the second air mover is oriented in a same direction (both 13a’s are vertical in fig. 3) as the air mover (13a of 11A in fig. 3; col. 6, lines 17-28) with respect to the modular compute unit (10 in fig. 3, 6; col. 6, lines 1-28).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment rack of the modified Garnett wherein the modular compute unit comprises a second modular processing unit, wherein the second modular processing unit is oriented in an opposite direction to the modular processing unit with respect to the modular compute unit, wherein the second modular processing unit comprises a second air mover, and wherein the second air mover is oriented in a same direction as the air mover with respect to the modular compute unit as taught by Koike, in order to easily increase or decrease processing power as needed from either side of the modular compute unit.
Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Garnett (US 2003/0030988) in view of Shimizu (JP 2006-73957) as applied to claim 1 above, and further in view of Narasimhan (US 2011/0292602).Re claim 10:	The modified Garnett does not explicitly disclose wherein the modular processing unit comprises narrowing walls that form a constricted section.	Narasimhan discloses wherein the modular processing unit (400 in fig. 4; para. 0026, 0028) comprises narrowing walls (baffles 412 in fig. 4; para. 0027) that form a constricted section (the narrowest section between the two 412’s in fig. 4).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment rack of Garnett wherein the modular processing unit comprises narrowing walls that form a constricted section as taught by Narasimhan, in order to improve heat dissipation within the modular processing unit by focusing cool airflow onto the electronic components that are generating the most heat.Re claim 11:	The modified Garnett does not explicitly disclose wherein the modular processing unit comprises an electronic component disposed in the constricted section.	Narasimhan discloses wherein the modular processing unit (400 in fig. 4; para. 0026, 0028) comprises an electronic component (components underneath the 422’s in fig. 4; para. 0028) disposed in the constricted section (the narrowest section between the two 412’s in fig. 4).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2009/0256512 - is considered pertinent because this reference describes multiple servers within enclosures, these enclosures are mounted on a rack and the servers have air movers in the back.
US 2005/0135060 - is considered pertinent because this reference describes an enclosure with disk drives on one side and a control board module on the other, the control board module has a row of fans on one end. 
US 2008/0037218 - is considered pertinent because this reference describes an electronic module with fan frames on both sides. 
US 6,411,511 - is considered pertinent because this reference describes an enclosure that receives a module, the module has multiple circuit boards as well as a fan, heat sink and electronic component.
US 9,265,175 - is considered pertinent because this reference describes an enclosure with communication units, printed circuit boards as well as fan frames inside. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949. The examiner can normally be reached Tuesday, Thursday, 900am - 530pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./ZHENGFU J FENG/Examiner, Art Unit 2835022

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835